PER CURIAM.
The plaintiff below appeals from a final judgment based upon a jury verdict in an action for damages for breach of contract. The basis of the appeal is that the trial court should have granted a new trial because of improper argument to the jury by defendant-appellee’s attorney.
An examination of the record reveals that the comments complained of occurred in the attorney’s opening statement to the jury. We hold that the trial court correctly ruled that the comments were not of such a nature as to require a new trial. Therefore the judgment is affirmed upon authority of the rule stated in Pix Shoes of Miami, Inc. v. Howarth, Fla.App.1967, 201 So.2d 80; Bieley v. Jennings Construction Corporation, Fla.App.1968, 212 So.2d 809.
Affirmed.